IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Frank Thorne,                         :
                   Petitioner         :
                                      :
             v.                       :     No. 233 M.D. 2016
                                      :
Commonwealth of Pennsylvania          :
by and through The Pennsylvania       :
State Police,                         :
                  Respondent          :


                                   ORDER


             NOW, May 22, 2017, upon consideration of respondent’s application for

reargument, the application is denied to the extent it seeks reargument, but

reconsideration is granted.

             The opinion and order filed March 20, 2017, are withdrawn.

             The attached opinion and order are entered.




                                      ____________________________________
                                      MARY HANNAH LEAVITT,
                                      President Judge
                IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Frank Thorne,                                   :
                              Petitioner        :
                                                :
               v.                               :
                                                :
Commonwealth of Pennsylvania                    :
by and through The Pennsylvania                 :
State Police,                                   :   No. 233 M.D. 2016
                       Respondent               :   Submitted: December 16, 2016



BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: May 22, 2017

               The Commonwealth of Pennsylvania by and through The Pennsylvania
State Police (PSP) filed a preliminary objection1 in the nature of a demurrer to Frank
Thorne’s (Thorne) Petition for Review and Application for Writ of Mandamus
(Petition) filed in this Court’s original jurisdiction. The sole issue before the Court is
whether Thorne’s Petition states a claim upon which relief may be granted. After
review, PSP’s preliminary objection is sustained.
               On October 27, 2004, Thorne was sentenced to probation in Ohio for
unlawful sexual conduct with a minor.2 That sentence included a ten-year registration


       1
         The PSP labeled its filing as “preliminary objections;” however, there is only one objection
described therein.
       2
         Thorne’s reference to unlawful “contact” with a minor in his Petition, Petition at 1, is in
error. See Section 2907.04 of the Ohio Crimes Code, R.C. § 2907.04 (entitled “[u]nlawful sexual
conduct with a minor”).
pursuant to Ohio’s version of Megan’s Law.3 Thorne complied with all registration
requirements, and obtained lawful permission to relocate to Pennsylvania in 2005.
Pennsylvania’s Act commonly known as Megan’s Law III4 was enacted on
November 24, 2004, and was in effect at the time that Thorne relocated.                       In
accordance with Megan’s Law III, Thorne began registering as a sex offender in
Pennsylvania on February 8, 2005.
               The Sexual Offender Registration and Notification Act (SORNA)5 was
enacted on December 20, 2011, and became effective a year later on December 20,
2012.       Section 9799.13 of SORNA, 42 Pa.C.S. § 9799.13, requires individuals
convicted of sexual offenses to register with PSP. Section 9799.14 of SORNA, 42
Pa.C.S. § 9799.14, classifies sexual offenses in a three-tiered system.                 Section
9799.15(a) of SORNA, 42 Pa.C.S. § 9799.15(a), specifies the length of time
registration is required based upon whether the offense is classified as Tier I (15
years), Tier II (25 years) or Tier III (lifetime). Section 9799.15(a)(7) of SORNA
further provides that “[a]n individual subject to registration under [S]ection
9799.13(7.1) [of SORNA] shall register for the period of time equal to the time for
which the individual was required to register in another jurisdiction . . . .” 42 Pa.C.S.
§ 9799.15(a)(7).
               In December 2012, PSP notified Thorne that he is a Tier III offender
subject to lifetime registration under SORNA. On April 2, 2016, Thorne filed his
Petition alleging that PSP misapplied SORNA in his case because Section


        3
          Ohio’s version of Megan’s Law in effect at the time Thorne was sentenced was enacted in
1996, Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II, 2560, and was significantly amended in 2003
by Am.Sub.S.B. No. 5 (“S.B. 5”), 150 Ohio Laws, Part IV, 6558.
        4
          Act of November 24, 2004, P.L. 1243 formerly, 42 Pa.C.S. §§ 9791-9799.9.
        5
          Sections 9799.10-9799.41 of the Sentencing Code, 42 Pa.C.S. §§ 9799.10-9799.41. Courts
also refer to SORNA as the Adam Walsh Act or Megan’s Law IV. Megan’s Law III expired on
December 20, 2012, pursuant to Section 9799.41 of SORNA.


                                               2
9799.15(a)(7) of SORNA compelled his removal from the Megan’s Law registry on
October 27, 2014. On June 2, 2016, PSP filed its preliminary objection asserting that
Thorne’s reliance on Section 9799.15(a)(7) of SORNA is misplaced.
             This Court’s review of preliminary objections is limited to the pleadings.
Pa. State Lodge, Fraternal Order of Police v. Dep’t of Conservation & Natural Res.,
909 A.2d 413 (Pa. Cmwlth. 2006), aff’d, 924 A.2d 1203 (Pa. 2007).

             [This Court is] required to accept as true the well-pled
             averments set forth in the . . . complaint, and all inferences
             reasonably deducible therefrom. Moreover, the [C]ourt
             need not accept as true conclusions of law, unwarranted
             inferences from facts, argumentative allegations, or
             expressions of opinion. In order to sustain preliminary
             objections, it must appear with certainty that the law will
             not permit recovery, and, where any doubt exists as to
             whether the preliminary objections should be sustained, the
             doubt must be resolved in favor of overruling the
             preliminary objections.

Id. at 415-16 (citations omitted).
             PSP argues that Section 9799.15(a)(7) of SORNA does not apply to
Thorne’s case because he was not required to register under Ohio’s version of
Megan’s Law when SORNA was enacted. We agree.
             Section 9799.15(a)(7) of SORNA provides: “An individual subject to
registration under [S]ection 9799.13(7.1) [of SORNA] shall register for the period of
time equal to the time for which the individual was required to register in another
jurisdiction or foreign country.” 42 Pa.C.S. § 9799.15(a)(7). Section 9799.13(7.1) of
SORNA provides:
             An individual who, on or after the effective date of this
             section, is required to register in a sexual offender
             registry in another jurisdiction or foreign country based
             upon a conviction of an offense set forth in [S]ection
             9799.14(b)(23) [of SORNA] (relating to sexual offenses
             and tier system) and:


                                           3
                (i) has a residence in this Commonwealth or is a transient;
                (ii) is employed within this Commonwealth; or
                (iii) is a student within this Commonwealth.

42 Pa.C.S. § 9799.13(7.1) (emphasis added). Our Supreme Court has explained:

                Our interpretation [of a statute] is guided by the polestar
                principles set forth in the Statutory Construction Act [of
                1972 ],[6] . . . which has as its paramount tenet that ‘[t]he
                object of all interpretation and construction of statutes is to
                ascertain and effectuate the intention of the General
                Assembly.’ 1 Pa.C.S.[] § 1921(a).
                As we have often recognized, ‘[t]he General Assembly’s
                intent is best expressed through the plain language of the
                statute.’ Commonwealth v. Brown, . . . 981 A.2d 893, 897
                ([Pa.] 2009); Commonwealth v. McCoy, . . . 962 A.2d 1160,
                1166 ([Pa.] 2009). Therefore, when the terms of a statute
                are clear and unambiguous, they will be given effect
                consistent with their plain and common meaning. This
                means ascribing to the particular words and phrases the
                definitions which they have acquired through their common
                and approved usage. It is only in instances where the words
                of a statute are not explicit, or they are ambiguous, is there
                need to resort to consideration of the factors in aid of
                construction enumerated in [Section 1921(c) of the
                Statutory Construction Act,] 1 Pa.C.S.[] § 1921(c). McCoy,
                . . . 962 A.2d at 1166; Commonwealth v. Fithian, . . . 961
                A.2d 66, 74 ([Pa.] 2008); see also 1 Pa.C.S.[] § 1921(b)
                (‘When the words of a statute are clear and free from all
                ambiguity, the letter of it is not to be disregarded under the
                pretext of pursuing its spirit.’).

Commonwealth v. Hart, 28 A.3d 898, 908 (Pa. 2011) (citations omitted). Here, the
statute is “clear and unambiguous.” Id.
                Upon moving to Pennsylvania, Thorne was required to register in
Pennsylvania.       Thus, as of February 8, 2005, when he began registering in
Pennsylvania, he was no longer “required to register in a sexual offender registry in


     6
         1 Pa.C.S. §§ 1501-1991.
                                              4
[Ohio] another jurisdiction[.]” 42 Pa.C.S. § 9799.13(7.1). Accordingly, Section
9799.15(a)(7) of SORNA does not apply to Thorne on this basis.7
              Based on the foregoing, PSP’s preliminary objection to Thorne’s
Petition is sustained.


                                            ___________________________
                                            ANNE E. COVEY, Judge




      7
         Thorne relies on Jackson v. Commonwealth, 143 A.3d 468 (Pa. Cmwlth. 2016), to support
his position. In Jackson, the petitioner, like Thorne, had a previous conviction in another
jurisdiction requiring a 10-year registration when he moved to Pennsylvania. Unlike Thorne, the
petitioner had already completed his 10-year registration in other jurisdictions before SORNA’s
enactment. The Jackson Court held that

              [b]ecause [the petitioner] was convicted of an offense similar to an
              enumerated Pennsylvania Megan’s Law predicate offense, he was
              required to register as a sex offender with the PSP for ten years. If
              [the petitioner] is not given credit for the time he registered out of
              state, his ten-year period of required registration under Megan’s Law
              II[, Act of May 10, 2000, P.L. 74, formerly 42 Pa.C.S. §§ 9791–
              9799.7] would not have expired until 2014. SORNA states that
              individuals ‘who had not fulfilled [their] period of registration as of
              December 20, 2012’ were subject to its provisions, including the
              lifetime registration requirement. See [S]ection 9799.13(3)(i) of
              SORNA, 42 Pa.C.S. § 9799.13(3)(i). [The petitioner] would fall
              under this provision of SORNA because he had not completed his
              ten-year period of registration prior to December 20, 2012, unless
              he was unconstitutionally denied credit for the years he registered in
              other states.
Jackson, 143 A.3d at 473-74 (bold emphasis added). Because Thorne had not completed his 10-
year registration in any state before SORNA’s enactment, Jackson is inapposite.
                                                5
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank Thorne,                          :
                        Petitioner     :
                                       :
             v.                        :
                                       :
Commonwealth of Pennsylvania           :
by and through The Pennsylvania        :
State Police,                          :   No. 233 M.D. 2016
                       Respondent      :


                                     ORDER


             AND NOW, this 22nd day of May, 2017, the preliminary objection filed
by the Commonwealth of Pennsylvania by and through The Pennsylvania State
Police in the nature of a demurrer to Frank Thorne’s (Thorne) Petition for Review
and Application for Writ of Mandamus (Petition) is sustained. Thorne’s Petition is
dismissed.


                                     ___________________________
                                     ANNE E. COVEY, Judge